Case 19-12596-JKS        Doc 21    Filed 04/15/19 Entered 04/15/19 12:32:57              Desc Main
                                   Document     Page 1 of 1




NORGAARD O’BOYLE
184 Grand Avenue
Englewood, New Jersey 07631
Telephone Number (201) 871-1333
Facsimile Number (201) 871-3161
Attorneys for Debtor

By:   Jaclynn McDonnell, Esq.
        JM – 3123
___________________________________
                                             :       UNITED STATES BANKRUPTCY COURT
In re:                                                FOR THE DISTRICT OF NEW JERSEY
                                             :              NEWARK VICINAGE
David L. Wecht,
                                             :
                                                             Chapter 13
                  Debtor .          :
___________________________________                  Case No. 19-12596(JKS)


         NOTICE OF VOLUNTARY CONVERSION OF CHAPTER 13 TO CHAPTER 7




          The debtor herein, David L. Wecht, request that Case No. 19-12596 be converted from

Chapter 13 to Chapter 7 and that an Order be entered directing that same be converted.



                                                     NORGAARD O’BOYLE
                                                     Attorneys for the Debtor


                                                 By /s/ Jaclynn McDonnell, Esq.
                              `                     Jaclynn McDonnell, Esquire
Dated: 04/15/19
